Defendant appealed.
Upon a consideration of the entire record the Court is of opinion that, upon all the evidence, the plaintiff is entitled to recover the penalty sued for, as found by the jury in response to the third issue. The Court is of opinion that there is no evidence of actual damage which in law entitles the plaintiff to recover and that the court below should have so ruled. The defendant's contention in respect to the fifth issue is sustained. The judgment for the penalty of $85 is affirmed.
Modified and affirmed.
(789)